DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Harry (Reg. #56,959) on 1/6/2022.
Please amend claims 2-17 as follows:

Claims 2-17, “A method” recited on line 1 of each claim has been amended to “The method”.

Allowable Subject Matter
Claims 1-18, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-18, 21 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… transmitting, to at least one communications device, a scheduling message comprising an indication of a first set of radio resources comprising a plurality of subcarriers to be used for a random access procedure message for the first random access procedure;
 	determining a second set of radio resources to be used for a random access procedure message for the second random access procedure, wherein the second set of radio resources comprises one or more subcarriers which are indicated by one or more characteristics of the scheduling message; and
 	monitoring for a random access procedure message from the at least one communications device on the second set of radio resources.… in combination with other limitations recited as specified in claims 1, 18.

 	to receive, from an infrastructure equipment of the wireless communications system, a scheduling message comprising an indication of a first set of radio resources comprising a plurality of subcarriers to be used for a random access procedure message for the first random access procedure;
 	to determine a second set of radio resources to be used for a random access procedure message for the second random access procedure, wherein the second set of radio resources comprises one or more subcarriers which are indicated by one or more characteristics of the scheduling message; and
 	to transmit a random access procedure message to the infrastructure equipment using the second set of radio resources.… in combination with other limitations recited as specified in claim 21.

 	The first closest prior art McNamara et al (USPN 2014/0010183) discloses a system and method comprising a plurality of terminals to operate in different subcarriers including performing random access procedure. However, McNamara fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Jung et al (USPN 2018/0097672) discloses a system and method of base station transmitting subcarrier spacings and random access configuration to terminals.  However, Jung fails to disclose or render obvious the above italic as claimed.

.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THAI NGUYEN/Primary Examiner, Art Unit 2469